           Case 1:19-cv-02473-SAG Document 68 Filed 10/26/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                          October 26, 2020

  LETTER ORDER

         RE:      Washington v. Baltimore Police Department, et al.,
                  Civil No. SAG-19-2473

  Dear Counsel:

          In this case, Plaintiff Gary Washington (“Plaintiff”) sued the Baltimore Police Department,
  (“BPD”) and six current and former Baltimore Police Officers (collectively, “the Officer
  Defendants”). ECF 5. Plaintiff alleges constitutional violations and state law claims in connection
  with his unlawful arrest and wrongful conviction, leading to his spending thirty-one years in prison
  for a murder he did not commit. Id. I have reviewed BPD’s Motion to Bifurcate and Stay
  Discovery of the Monell Claim, 1 ECF 59, and the accompanying Memorandum of Law, ECF 59-
  1 (collectively, “the Motion”), Plaintiffs’ Opposition, ECF 62, and BPD’s Reply, ECF 65. No
  hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Motion
  will be granted.

         The Motion seeks to bifurcate the trial of Plaintiffs’ claims against the Officer Defendants
  from the Monell claim lodged against BPD, and to stay discovery relating to the Monell claim until
  the underlying § 1983 claims have been adjudicated. ECF 62 at 1. Turning to the relevant legal
  standards, the bifurcation of trials is addressed in Federal Rule of Civil Procedure 42(b):

         For convenience, to avoid prejudice, or to expedite and economize, the court may
         order a separate trial of one or more separate issues, claims, crossclaims,
         counterclaims, or third-party claims. When ordering a separate trial, the court must
         preserve any federal right to a jury trial.

           The decision whether to bifurcate claims for trial is committed to the broad discretion of
  the trial judge. See Dixon v. CSX Transp., Inc., 990 F.2d 1440, 1443 (4th Cir. 1993). Likewise,
  with respect to the requested stay, decisions about the appropriate timing and sequence of
  discovery lie within the discretion of the trial court. See Fed. R. Civ. P. 26(d)(1) (allowing
  discovery rules, including those pertaining to scheduling, to be modified “by court order”).

         In the majority of similarly situated cases against the BPD and related entities, this Court
  has bifurcated Monell and supervisory liability claims from underlying § 1983 claims against
  individual officers. See, e.g., Burley v. Balt. Police Dep’t, Civil No. SAG-18-0173, ECF No. 78

  1“Monell claim” refers to Plaintiff’s claim against BPD (the municipality), under the dictates of
  Monell v. Dept. of Soc. Servs. of the City of New York, 436 U.S. 658 (1978).
         Case 1:19-cv-02473-SAG Document 68 Filed 10/26/20 Page 2 of 3
Washington v. Balt. Police Dep’t., et al.,
Civil No. SAG-19-2473
October 26, 2020
Page 2

(D. Md. Nov. 18, 2019); Harrod v. Mayor of Balt., Civ. No. SAG-18-02542, ECF No. 65 (D. Md.
Oct. 10, 2019); Burgess v. Balt. Police Dep’t., Civ. No. RDB-15-00834, 2016 WL 1159200, at *2
(D. Md. Mar. 23, 2016) (“Given the derivative nature of BPD’s potential liability, bifurcation
would conserve judicial resources and encourage efficient litigation.”); Roberts v. Taylor, Civ. No.
CCB-18-1940 (D. Md. Jul. 18, 2019), ECF 60; Peprah v. Williams, Civ. No. GLR-18-990, 2019
WL 22425, at *10 (D. Md. Jan. 15, 2019) (“This Court has repeatedly held that bifurcation is
appropriate in cases involving § 1983 claims against individual defendants and municipalities.”);
Brown v. Bailey, Civ. No. RDB-11-1901, 2012 WL 2188338, at *4 (“This Court has consistently
held that in the context of Section 1983 claims, bifurcation of the Monell supervisory claims from
the individual claims is appropriate and often desirable.”); Marryshow v. Town of Bladensburg,
139 F.R.D. 318, 319-21 (D. Md. 1991). There are a small number of cases denying bifurcation,
but those cases constitute a distinct minority. See Potts v. Hendrix, Civ. No. CBD-16-3187 (D.
Md. Dec. 7, 2018), ECF 84 (denying motion to bifurcate and stay discovery); Owens v. Balt. City
State’s Attorneys’ Office, Civ. No. GLR-11-03295, ECF No. 96 (declining, without explanation,
to stay discovery, and reserving the issue of bifurcation until discovery had concluded).
Ultimately, the decision whether to bifurcate is a fact-specific inquiry, and the facts of this case,
like in the majority of cases above, support bifurcation.

        In order to establish Monell liability on the part of the BPD, Plaintiff first will have to
establish that he suffered constitutional injury. Discovery as to the facts of his particular
investigation and conviction will be complex due to the age of his case, but relatively limited in
purview. See, e.g., Marryshow, 139 F.R.D. at 319. In contrast, Monell-related discovery would
extend into other wrongful conviction cases dating back thirty-plus years, policies and practices of
the BPD during that remote time frame, and a decades-old audit of the Homicide Unit.
Distinguishing the Monell-related discovery from that relating directly to the facts of Plaintiff’s
case should be a simple proposition, and reserving the much broader discovery until a particular
constitutional violation has been established could greatly assist in narrowing its scope, the length
of time it will take to conduct, and the overall expediency of the case.

        Moreover, as in the other BPD cases I have decided recently, I am persuaded that the
bifurcation of trials in this case will advance judicial economy and will minimize any prejudice to
the Officer Defendants. Significant prejudice would accrue to those defendants if evidence of
other officers’ wrongful conduct in unrelated cases were to be admitted into evidence at the trial
against them. See Marryshow, 139 F.R.D. at 320. Thus, these issues of prejudice and
considerations of judicial economy regarding a more focused discovery process outlined above
weigh in favor of bifurcation for trial.

        Plaintiff’s opposition speculates that BPD intends to (1) deny indemnification of the
Officer Defendants and (2) seek dismissal of the Monell claim as the case proceeds forward. ECF
62. At this stage, it is not evident that BPD will do either. Even assuming, however, that it will,
neither of those facts is relevant to the legal standard set forth in Fed. R. Civ. P. 42(b).




                                                 2
         Case 1:19-cv-02473-SAG Document 68 Filed 10/26/20 Page 3 of 3
Washington v. Balt. Police Dep’t., et al.,
Civil No. SAG-19-2473
October 26, 2020
Page 3

       In light of the bifurcation, a stay of discovery relating to the Monell claims is also
appropriate, although limited discovery into the policies and training directly related to the officers
involved in Plaintiff’s case is obviously permissible. BPD’s Motion, ECF 59, is therefore
GRANTED.

       Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
as an Order.
                                                               Sincerely yours,

                                                                         /s/
                                                                Stephanie A. Gallagher
                                                                United States District Judge




                                                  3
